Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 are directed to an invention non-elected without traverse.  Accordingly, claim 8-10 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8-10 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

providing a bearing having an inner ring and an outer ring centered on an axis, and an impulse ring provided with a target holder secured into a groove made in a cylindrical surface of the inner or outer ring, and with a target mounted on an axial portion of the target holder extending parallel to the axis, the method comprising the following steps:

b)    measuring an eccentricity E2 between the groove and the cylindrical surface of the inner or outer ring,
c)    introducing the target holder of the impulse ring inside the groove of the inner or outer ring,
d)    turning the target holder of the impulse ring inside the groove of the inner or outer ring to an angular position in which the eccentricity Etotal between the target of the impulse ring and the cylindrical surface of the inner or outer ring is less than or equal to a predetermined value which is lower than the sum of the eccentricities E1 and E2, and
e)    securing the target holder of the impulse ring inside the groove of the inner or outer ring at the angular position.

Although the prior art of record discloses adjusting the signal to compensate for the eccentricity of the shaft and impulse ring as in Kudo U.S. 2002/0134927 or by measuring the eccentricity of the unitized shaft and impulse ring, none of the references measure the eccentricity of the shaft separately from the eccentricity of the impulse ring to determine the angular position of the between the two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656